Citation Nr: 0517552	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  95-18 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

The propriety of an original 30 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for post-traumatic stress disorder and assigned a 30 percent 
rating, effective November 3, 1994.

This claim was previously before the Board and was the 
subject of a February 1997 Board remand that requested 
development of the evidence.  In a January 2002 decision, the 
Board denied entitlement to an initial evaluation in excess 
of 30 percent for PTSD.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In March 2004, the Court issued a memorandum 
decision vacating the Board's decision and remanding the 
claim for re-adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The basis for the Court's March 2004 decision was that the 
record did not contain evidence that the veteran had received 
the notice required by the Veterans Clains Assistance Act of 
2000.  38 U.S.C.A. § 5103(a).  The Court specifically found 
that the veteran had not been informed of what evidence he 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 186 (2002).

Although the Court has recently held that the failure to 
provide this notice is generally not prejudicial to a 
claimant, Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
May 27, 2005) (per curiam en banc order); the Board is bound 
by the instructions contained in the Court's order in the 
instant case.  Under the law-of-the-case doctrine, once a 
matter has been decided by an appellate court, the lower 
tribunal "is without power to do anything which is contrary 
to either the letter or spirit of the mandate construed in 
light of the opinion of the court deciding the case."  
Browder v. Brown, 5 Vet. App. 268, 270 (1993) (quoting City 
of Cleveland v. Federal Power Comm'n, 561 F. 2d 344, 346 
(D.C.Cir.1977)). 

The December 2000 examination report reflects that the 
veteran was receiving current treatment at the VA Medical 
Center in East Orange, New Jersey.  However, no treatment 
records reflecting VA treatment subsequent to July 16, 1998 
are in the claims folder.  As VA has notice of the existence 
of additional VA records, they must be retrieved and 
associated with the other evidence already on file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, records dated subsequent to July 16, 1998 
documenting VA treatment for psychiatric symptoms at the East 
Orange VA Medical Center should be obtained and associated 
with the claims folder. 

In addition, review of the record indicates that the veteran 
last received a VA examination in December 2000.  Given the 
length of time that has elapsed since that evaluation and the 
possibility of increased severity of his psychiatric symptoms 
subsequent to this examination the Board believes that the 
veteran should be afforded a current examination to determine 
the present severity of his PTSD.  

In view of the foregoing, this case is REMANDED for the 
following development:  

1.  Provide the veteran with notice of 
the evidence he is responsible for 
submitting and the evidence VA will 
undertake to obtain.  

Advise him to submit relevant evidence in 
his possession. 

2.  Obtain copies of all clinical records 
documenting the veteran's outpatient 
treatment for psychiatric symptomatology 
at the VA Medical Center in East Orange, 
New Jersey, subsequent to July 16, 1998.  
All records obtained should be associated 
with the claims folder.  

3.  Then make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to determine the severity of 
his PTSD.  Send the claims folder to the 
examiner for review.  The examiner should 
state in the examination report, or in an 
addendum to the report, that the claims 
folder was reviewed.  The examiner should 
note the level of social and occupational 
impairment (to include a global 
assessment of functioning (GAF) score) 
resulting from PTSD.  

4.  Then re-adjudicate the claim for a 
higher original rating for PTSD.  If the 
benefit is not fully granted, issue a 
supplemental statement of the case.  The 
case should then be returned to this 
Board, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




